Citation Nr: 1546525	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-15 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that denied service connection for bilateral hearing loss.  


FINDING OF FACT

The criteria for service connection for bilateral hearing loss have been met.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for bilateral hearing loss because he developed the condition due to in-service acoustic trauma.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The November 2012 VA audiology exam indicates that the Veteran had bilateral hearing loss under 38 C.F.R. § 3.385 (2015) and the Board finds that he was exposed to in-service acoustic trauma.  Further, his account of in-service noise exposure has been found credible by VA as service connection has already been established for tinnitus based upon such exposure and is consistent with service.


The Veteran asserts that his hearing has gotten progressively worse starting in service.  He is both competent and credible to testify regarding such observable symptomatology.  

The evidence weighing against a finding of nexus to service includes a November 2012 VA audiological examiner's opinion that the Veteran's current hearing loss was not likely related to his exposure to noise in service.  The VA examiner reasoned that hearing loss had not been shown during service or at service separation.  The Board finds that the 2012 VA opinion in regard to the etiology of the Veteran's hearing loss is of limited probative value as the VA examiner made the factually inaccurate assumption that the Veteran's hearing loss was within normal limits during service and at service separation, without addressing the Veteran's credible and competent assertions of acoustic trauma in service and symptoms of hearing loss in service and since service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the probative value of a medical opinion based on an inaccurate factual predicate may be called into question).  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that, on the basis of acoustic trauma in service, reported chronic symptoms of hearing loss that were later diagnosed as such for VA purposes, and the favorable lay evidence establishing a nexus, the criteria for service connection for hearing loss have been met. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


